Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status:
Claims 1-9 and 24 are pending.
Claims 10-14 are cancelled.
Claims 15-23 and 25 are withdrawn based on original presentation.
Claims 1-9 and 24 are examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the claim 1 recitation “a second heating stage in which the controller is configured…to control both grill heater and the convection heater to repeat heating and stopping to control the internal temperature of the cooking chamber” 

Specification
The disclosure is objected to because of the following informalities: Applicant’s specification discloses that both the second stage allows “the intermittently activating the grill-heating unit and the convection-heating unit may include repeating turn-on and turn-off of the grill-heating unit and the convection-heating unit (See applicant’s specification paragraph 0008-0010)” and “the grill-heating unit 130 and 330 and the convection-heating unit 140 and 340 are turned on and off at the same time for the duration of the cooking stage (See applicant’s specification paragraph 00144-00145)”. It appears that paragraphs 0008-0010 are indicating to repeatedly pulse both the grill and convection heating units to maintain a temperature during a second stage (slim-fry stage), however paragraphs 00144-00145 are indicating to turn on and off both the grill and convection heating units simultaneously during the second stage without repeated pulsing to maintain the temperature. The examiner suggest to amendment the specification to indicate how the repeatedly turning-on and turning-off of both heaters are implemented during the various embodiments as shown in figures 17-24 without adding any new matter. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a convection heater configured to circulate hot air to the cooking chamber" in line 4.  It is unclear what additional structure is required for a convection heater to circulate hot air? 
Also claim 1 recites the limitation “and to control one heater from among the convection heater and the grill heater to perform heating” in lines 12-13. It is unclear how the convection heater is able to heat the chamber when it is define in the claim to only circulate hot air? The examiner suggest amending claim 1 to indicate “The convection-heating unit 140 includes a convection heater 141 to generate hot air, a  convection circulation fan 143 to supply the hot air around the convection heater 141 into the  cooking chamber 105” in accordance with applicant’s specification in paragraph 0058. 

Claim 1 recites the limitation "the cooking command" in line 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 is recites the limitation "a control panel” in line 6.  It is unclear how the control panel is connected to cooking apparatus? It appears that the control panel is a component of the cooking apparatus but not connected to anything. The examiner suggest amending claim 1 indicate "a control panel to receive from a user a preset target temperature and a cooking command” OR to indicate "a control panel to receive from a user a preset target temperature and a user selections of materials to be cooked and a weight thereof”. There is support for this suggested amendment of user operation 

Claims 6-8 is recites the limitation "a temperature sensor to measure an internal temperature of the cooking chamber” in lines 1-2.  It is unclear how the temperature sensor is connected to cooking apparatus or the controller? It appears that the controller to control the heaters based on the temperature measured by the temperature sensor. The examiner suggest amending either claim 1 or each of claims 6-8 to indicate that the temperature sensor is either connected to the controller. There is support for this suggested amendment of temperature sensor to the controller as shown in figure 12 and paragraphs 0086-0088 of applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-9 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by White et al (US 3,569,656 A as newly recited).
With respect to claim 1, White et al discloses as best understood of a cooking apparatus 44 comprising: a cooking chamber 10 (Col. 2, lines 29-38; Figures 1-6); a microwave heater 30 (i.e. magnetron 60; Col. 2, lines 35-38; Figures 1 and 6) to radiate microwaves to the cooking chamber 10 (Col. 2, lines 29-38; Figures 1-6); a convection i.e. convection heater must have a fan 60 in order to circulate hot air to the cooking chamber 10. Also the convection heater must include either a top heater 12 or bottom heater 14 to perform heating as detailed below; Col. 5, lines 21-31; Figures 1 and 6) to circulate hot air to the cooking chamber 10 (Col. 2, lines 29-38; Col. 5, lines 21-31; Figures 1 and 6); a grill heater 12, 14 (i.e. top or bottom heater 12, 14; Col. 2, lines 29-38 and 50-59; Figures 1 and 6) to radiate heat to the cooking chamber 10 (Col. 2, lines 29-38; Figures 1 and 6); an input device 42 (i.e. to include pushbuttons 45-49 and rotatable knob; Col. 2, lines 60-73; Figures 1-3 and 5-6) to receive a cooking command (Col. 2, lines 60-73; Figures 1-3 and 5-6); and a controller 40 (i.e. sequence control network 40; Col. 2, lines 50-58; Figures 1-3 and 5-6) electrically connected to the microwave heater 60, the convection heater 12, 14, 60 and the grill heater 12, 14 (Col. 2, lines 50-59; Col. 5, lines 21-31; Figures 1 and 6), and configured to control a cooking process for a duration of a least one heating stage (i.e. the heating stage is based on 20 second heating cycles after preheating; Col. 3, lines 16-34; Figures 4a), wherein the at least one heating stage includes: a first heating stage (i.e. the heating stage is based on the first 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a) in which the controller 40 is configured to control the microwave heater 30 so that the microwave heater radiates microwaves (i.e. microwave power of the cooking cycle; Col. 3, lines 35-49; Col. 4, lines 1-27; Figures 4a), and to control one heater 12, 14, 60 from among the convection heater 12, 14, 60 (i.e. Only the heater 12 or 14 portion of convection heater is considered because it does the heating; Col. 5, lines 21-31; Figures 1-2) and the grill heater 12, 14 to perform heating and another heater 12, 14, 60 from among the convection heater 12, 14, 60 and the grill heater 12, 14 to stop i.e. the heating stage is based on the second 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a) in which the controller 40 is configured to control the microwave heater 30 so that the radiating of the microwaves stops (i.e. microwave power is stopped after the course of the cooking cycle; Col. 4, lines 1-27; Figures 1-6), and to control both the grill heater 12, 14 and the convection heater 12, 14, 60 (i.e. Only the heater 12 or 14 part of convection heater is considered because it does the heating; Col. 5, lines 21-31; Figures 1-2) to repeat heating and stopping to control the internal temperature of the cooking chamber 10 (i.e. the control network 40 selectively operates the magnetron 30 and one or both heaters 12, 14 in the sequence determined by the programming controls. The sequence programming controls are input by the user; Abstract; Col. 5, lines 21-55; Col. 4, lines 1-28; Col. 3, lines 16-34; Figures 1-6), and the controller 40 is further configured to sequentially perform the at least one heating stage (i.e. cooking cycle, stage or event can be performed manually or automatically by user of oven; Abstract) including the first heating stage and the second heating stage, in response to the cooking command (Col. 4, lines 1-27; Figures 4a).   
 
With respect to claim 2, White et al discloses that in the second heating stage, the controller 40 is configured to turn on the grill heater 12,14 and the convection heater 12, 14, 60 (i.e. Only the heater 12 or 14 portion of convection heater is considered because it does the heating; Col. 5, lines 21-31; Figures 4a) while controlling the microwave heater 30 so that the radiating of the microwave stops (i.e. the microwave is turned on at the beginning of the cycle, then turned off after the 20 second cycle), in response to the internal temperature (i.e. oven reaching 150°F) of the cooking chamber 10 being below a preset temperature (i.e. below 150°F; Col. 3, line 16-38; Figures 4a).

With respect to claim 3, White et al discloses that in the second heating stage, the controller 40 is configured to turn on the grill heater 12, 14 and the convection heater 12, 14, 60  (i.e. Only the heater 12 or 14 part of convection heater is considered because it does the heating; Col. 5, lines 21-31; Figures 4a) while controlling the microwave heater 30 so that the radiating of the microwave stops (i.e. the microwave is turned on at the beginning of the cycle, then turned off after the 20 second cycle), in order to maintain the preset target temperature (i.e. oven reaching 150°F; Col. 3, line 16-38; Figures 4a).

With respect to claim 4, White et al discloses that when the first heating stage (i.e. the heating stage is based on the first 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a) is completed, the controller 40 is configured to control the microwave heater 30 so that the radiating of the microwave stops (i.e. microwave power is stopped after the course of the cooking cycle; Col. 4, lines 1-27; Figure 4a).

With respect to claim 5, White et al discloses that when the first heating stage (i.e. the heating stage is based on the first 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a) is completed, the controller 40 is configured to maintain turning on (i.e. the control network 40 selectively operates the magnetron 30 and one or both heaters 12, 14 in the sequence determined by the programming controls. The sequence programming controls are input by the user; Abstract; Col. 5, lines 21-55; Col. 4, lines 1-28; Col. 3, lines 16-34; Figures 1-6) the one of the convection heater 12, 14, 60 ( i.e. Only the heater 12 or 14 part of convection heater is considered because it does the heating; Col. 5, lines 21-31; Figures 4a) and the grill heater 12, 14 which is turned on in the first heating stage while controlling the microwave heater 30 so that the radiating of the microwaves stops (i.e. microwave power is stopped after the course of the cooking cycle; Col. 4, lines 1-27; Figure 4a).

With respect to claim 6, White et al discloses of a temperature sensor (i.e. a temperature sensing device 58, such as a thermostat; Col. 3, 16-34; Figures 1 and 6) to measure an internal temperature of the cooking chamber 10 (Col. 3, lines 20-38; Figure 1 and 6), wherein, in the second heating stage (i.e. the heating stage is based on the second 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a), the controller 40 is configured continuously turn on the convection heater 12, 14, 60 (i.e. Only the heater 12 or 14 part of convection heater is considered because it does the heating; Col. 5, lines 21-31; Figures 4a) and the grill heater 12, 14 until the internal temperature (i.e. the sequence of operations set up in the timing network 52 and relay circuits 54 is one in which the oven temperature is initially raised to a predetermined level, illustrated as 150.degree. F., such temperature being sensed by a suitable sensor in the oven.  In FIG. 1 a thermostat 58 for this purpose is shown connected to the heater switching network 18 and sequence control network 40; Figure 9), measured by the temperature sensor 58, of the cooking chamber 10 reaches a preset target temperature i.e. oven reaching 150°F; Col. 3, line 16-38; Figures 4a), and intermittently turn on and off one of the convection heater 12, 14, 60 and the grill heater 12, 14 after reaching the preset target temperature (i.e. oven reaching 150°F) in order to maintain the internal temperature of the cooking chamber 10 at the preset target temperature (i.e. oven reaching 150°F; Col. 2, lines 29-38; Col. 3, line 16-38; Figures 4a).

With respect to claim 7, White et al discloses that a temperature sensor 58 (i.e. a temperature sensing device 58, such as a thermostat; Col. 3, 16-34; Figures 1 and 6) to measure an internal temperature of the cooking chamber 10 (Col. 3, lines 20-38; Figure 1 and 6), wherein, in the second heating stage (i.e. the heating stage is based on the second 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a), when the controller 40 is configured to determine that the temperature, measured by the temperature sensor 58, of the cooking chamber 10 is greater than a preset target temperature (i.e. oven reaching 150°F), the controller 40 is configured to turn off at least one of the convection heater 12, 14, 60 (i.e. Only the heater 12 or 14 part of convection heater is considered because it does the heating; Col. 5, lines 21-31; Figures 4a) and the grill heater 12, 14 in order to maintain the preset target temperature (i.e. oven reaching 150°F; Col. 3, line 16-38; Figures 4a), and when the controller 40 determines that the temperature, measured by the temperature sensor 58, of the cooking chamber 10 is less than the preset target temperature (i.e. oven reaching 150°F), the controller 40 is configured to turn back on the at least one of the convection heater 12, 14, 60 and the grill heater 12, 14 which is turned off in the second heating stage in order to i.e. oven reaching 150°F; Col. 2, lines 29-38; Col. 3, line 16-38; Figures 4a).

With respect to claim 8, White et al discloses that a temperature sensor 58 (i.e. a temperature sensing device 58, such as a thermostat; Col. 3, 16-34; Figures 1 and 6) to measure an internal temperature of the cooking chamber 10 (Col. 3, lines 20-38; Figure 1 and 6), wherein in the second heating stage (i.e. the heating stage is based on the second 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a), once the controller 40 is configured to determine that the internal temperature, measured by the temperature sensor 58, of the cooking chamber 10 reaches a preset target temperature (i.e. oven reaching 150°F), the controller 40 is configured to repeatedly turn on and off the at least one of the convection heater 12, 14, 60 (i.e. Only the heater 12 or 14 part of convection heater is considered because it does the heating; Col. 5, lines 21-31; Figures 4a) and the grill heater 12, 14 during the second heating stage in order to maintain the preset target temperature (i.e. oven reaching 150°F; Col. 2, lines 29-38; Col. 3, line 16-38; Figures 4a).

With respect to claim 9, White et al discloses that the control panel 42 is configured to further receive information about a substance to be cooked, and based on the received information, the controller 40 determines a cooking time and a power level to be used for the cooking (i.e. to include pushbuttons 45-49 and rotatable knob; Col. 2, lines 60-73; Figures 1-3 and 5-6).

With respect to claim 24, White et al discloses that the controller 40 is configured to perform the first heating stage (Figure 4a) for the first time (i.e. initial time between 0 seconds and 20 seconds) and perform the second heating stage (Figures 4a) for a second time (i.e. time between 20 seconds to 40 seconds), and the first time is below (i.e. before) the second time (Col. 3, lines 16-49; Col. 4, lines 1-27; Figure 4a).

Response to Amendment
With respect to the Drawing Objection: applicant’s amendments of claim 1 filed on November 20, 2020, has not overcome the previous Drawing Objection in the last Office action. See Objection above for details.  

With respect to the Rejection 112(a): applicant’s amendments of claim 1 filed on November 20, 2020, has overcome the previous 35 USC 112(a) rejection in the last Office action.

With respect to the Rejection 112(b): applicant’s amendments of claim 1 filed on November 20, 2020, has overcome the previous 35 USC 112(b) rejection in the last Office action.

Response to Arguments
Applicant's arguments filed May 26, 2020 have been fully considered but they are not persuasive. 
Applicant argues: Zimmer et al alone or in proper combination with itself fails to disclose, teach or suggest all of the features of the amended claim 1. 
Examiner response: The applicant’s arguments above is persuasive. Graves et al alone and Zimmer et al in combination with Graves et al does not suggest all of the features of the amended claim 1. Therefore the rejection of claim 1 as anticipated by Graves and the combination of Zimmer et al and Graves are withdrawn. However after further search and consideration the examiner found that White et al alone anticipates all of the features of claim 1. Therefore the examiner now rejects claim 1 under 35 USC 102(b) as anticipated by White et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McFadden (US 7,946,224 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        February 22, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761